Citation Nr: 0303119	
Decision Date: 02/24/03    Archive Date: 03/05/03

DOCKET NO.  97-32 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a compensable evaluation for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Dillon, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1974 to March 
1977.

This case is before the Board of Veterans Appeals (Board) on 
appeal from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.  In August 1995, and again in 
July 1997, the RO denied entitlement to a compensable 
evaluation for bilateral hearing loss.

In August 2002, the Board undertook further development of 
the claim, pursuant to authority granted at 38 C.F.R. 
§ 19.9(a)(2) (2002).  The development was completed, and the 
Board provided notice of the development, as required by 38 
C.F.R. § 20.903 (2002).  In January 2003, the Board received 
a response to the notice, and this response has been reviewed 
and associated with the claims file.  

VA's statutory duty to assist extends to a liberal reading of 
the record for issues raised in all documents or oral 
testimony submitted prior to a BVA decision.  EF v. 
Derwinski, 1 Vet. App. 324, 326 (1991); see also Douglas v. 
Derwinski, 2 Vet. App. 435 (1992).  The representative's June 
2002 statement includes a discussion of the recent onset of 
tinnitus, which is not service-connected.  Evidence of record 
includes history of tinnitus reportedly related to in-service 
acoustic trauma.  The December 2002 VA examination report 
indicates the veteran "is asking for service connection for 
bilateral tinnitus."

As the issue of entitlement to service connection for 
tinnitus has been neither procedurally developed nor 
certified for appellate review, the Board is referring it to 
the RO for initial consideration and/or appropriate action, 
to include clarification of intent from the veteran if deemed 
necessary.  See Godfrey v. Brown, 7 Vet. App. 398 (1995).


FINDINGS OF FACT

1.	VA has completed all required notification and 
development.

2.	Audiometric evaluations show that the veteran has, at 
worst, level II hearing in both ears.

CONCLUSION OF LAW

The criteria for a compensable evaluation for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.85, 4.86, Tables VI, VIA, and 
VII, Diagnostic Code 6100 (1998), and as amended.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter: Duty to Assist

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims (CAVC) in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom.  Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.

Judicial case law is inconsistent as to whether the new law 
is to be given retroactive effect.  The CAVC has held that 
the entire VCAA potentially affects claims pending on or 
filed after the date of enactment (as well as certain claims 
that were finally denied during the period from July 14, 
1999, to November 9, 2000).  See generally Holliday v. 
Principi, 14 Vet. App. 280 (2001); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  That analysis would 
include cases that had been decided by the Board before the 
VCAA, but were pending at the CAVC at the time of its 
enactment.

However, the United States Court of Appeals for the Federal 
Circuit (CAFC) has recently held that only section 4 of the 
VCAA (which eliminated the well-grounded claim requirement) 
is retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 3(a) 
of the VCAA (covering duty-to-notify and duty-to-assist 
provisions) is not retroactively applicable to pre-VCAA 
decisions of the Board.  See Bernklau v. Principi, 291 F.3d 
795 (Fed. Cir. 2002); See also Dyment v. Principi, 287 F.3d 
1377 (Fed. Cir. 2002).  

Although the CAFC appears to have reasoned that the VCAA may 
not retroactively apply to claims or appeals pending on the 
date of its enactment, the CAFC stated that it was not 
deciding that question at this time.  In this regard, the 
Board notes that VAOPGCPREC 11-00 appears to hold that the 
VCAA is retroactively applicable to claims pending on the 
date of its enactment.  Precedent opinions of the chief legal 
officer of the Department, and regulations of the Department, 
are binding on the Board.  38 U.S.C.A. § 7104(c) (West 2002). 

Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  

Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment.  VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 2096, 
2099-2100 (2000), 38 U.S.C.A. § 5107 note (Effective and 
Applicability Provisions).  

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (to be codified at 38 
C.F.R. § 3.159).

Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  

The Board is of the opinion that the new duty to assist law 
has expanded VA's duty to assist (e.g., by providing specific 
and expanded provisions pertaining to the duty to notify), 
and is therefore more favorable to the veteran.  Accordingly, 
the amended duty to assist law applies.  See Holliday v. 
Principi, 14 Vet. App. 280 (2001).

The Board notes that the VCAA made no change in the statutory 
or regulatory criteria that govern entitlement to increased 
evaluations for hearing loss.  

By multiple rating actions, the August 1997 statement of the 
case (SOC), and the July 1998 supplemental statement of the 
case (SSOC), VA notified the veteran of what was necessary to 
substantiate his claim.  In August 2001, the RO sent the 
veteran a VCAA development letter, which notified him of the 
enactment of the VCAA; what type of evidence would 
substantiate the claim; VA's duty to notify; VA's duty to 
assist; what VA would do to assist the claim; what the 
veteran must do to assist the claim; and when and where to 
send information or evidence.

In December 2002, the Board also sent a VCAA development 
letter, which included an update as to what development had 
been completed and what development remained ongoing.  As 
noted in the Introduction, the Board has also provided notice 
to the veteran of previously unconsidered evidence - a 
December 2002 VA audiological examination.  

VA has accordingly met its duty to notify.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (holding that section 
5103(a), as amended by VCAA, and § 3.159(b), as recently 
amended, require VA to inform claimant of which evidence VA 
will provide and which evidence claimant is to provide, and 
remanding where VA failed to do so).

The veteran has not identified any outstanding records 
relevant to the claim.  The record contains VA outpatient 
treatment records, and his August 2001 response to the RO's 
VCAA development letter indicated that he did not have any 
further information or evidence to provide.  The Board did 
not receive a specific response to its VCAA development 
letter sent to him in December 2002.  In January 2003, an 
appellant's brief was received, which acknowledged the 
recently obtained VA examination report, but no outstanding 
evidence was identified in that submission.

As noted above, the record contains the results of a recent 
VA audiological examination, pursuant to recent Board 
development of the claim.  The report from this examination 
is sufficient for rating purposes.  See generally Glover v. 
West, 185 F.3d 1328 (Fed. Cir. 1999); Snuffer v. Gober, 10 
Vet. App. 400 (1997); VAOPGCPREC 11-95.  The Board concludes 
that development for another VA examination is therefore 
unnecessary in this case.  

The record includes a January 1998 conference report from a 
Decision Review Officer, in which agreed-upon development of 
the claim, in the form of scheduling a VA examination, was 
documented; a resulting April 1998 examination report is of 
record.  In the same month a VCAA development letter was 
issued, an August 2001 report of contact reflects three 
failed attempts at contacting the veteran by telephone.  
These and other similar actions of record, combined with the 
Board's recent development of the claim, further demonstrate 
that the duty to assist has clearly been met in this case.  

As discussed, the Board has reviewed the evidence of record 
and determined that all notification and development actions 
required by the new legislation and the implementing 
regulations have been completed in full.  

The Board emphasizes that this is not a case in which the 
Board has applied the VCAA in the first instance, as 
evidenced by the RO's August 2001 VCAA development letter.

In the circumstances of this case, further development would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).


Factual Background

VA treatment reports beginning in 1994 show prescriptions for 
hearing aids for diagnosed mild to moderate impaired hearing.

A report of audiological examination in December 1994 
included a diagnosis of mild to moderate hearing loss with 
sensorineural hearing loss at 2000 Hertz and above.  Speech 
recognition was 96 percent in each ear.  Pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
40
35
45
45
LEFT
15
10
30
40
35

Audiological examination in June 1997 revealed speech 
recognition of 88 percent in each ear.  Pure tone averages 
were 45 decibels in the right ear, and 35 decibels in the 
left ear.  Pure tone thresholds, in decibels, were as 
follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
 -
35
40
50
55
LEFT
 
20
35
45
40

A September 1997 audiological examination disclosed pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
55
60
60
-
70
LEFT
40
35
45
 
40

An April/May 1998 audiological examination report documents 
speech recognition of 88 percent in the right ear and 92 
percent in the left ear.  An average pure to threshold of 44 
decibels was reported for the right ear, and 39 decibels for 
the left ear.  The report includes pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-
45
40
40
50
LEFT
-
35
40
45
35

VA conducted an audiological examination in December 2002.  
Pure tone thresholds, however, were not reported.  The 
examiner stated:

". . . results today suggest elevated responses 
throughout the testing and are not sufficiently 
reliable to be used for rating purposes.  His 
responses may have been influenced by his receipt 
of the rating system which provided him with 
prior knowledge of what is required for him to 
receive a SC increase. . . ."

The December 2002 VA examiner diagnosed non-organic hearing 
loss, noting that non-organic hearing loss is defined as a 
conscious or unconscious effort of the individual being 
examined to exaggerate his auditory thresholds.  Minimal 
difficulty communicating at conversational levels further 
indicated the presence of malingering, according to the 
examiner.


General Rating Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (2002).

The percentage ratings contained in the Schedule represent, 
as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and 
the residual conditions in civil occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.

In Fenderson, the CAVC also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  Fenderson at 126-28.  


In Meeks v. West, 12 Vet. App. 352 (1999), the CAVC 
reaffirmed the staged ratings principle of Fenderson, and 
specifically found that 38 U.S.C.A. § 5110 and its 
implementing regulations did not require that the final 
rating be effective the date of the claim.

Rather, the law must be taken at its plain meaning and the 
plain meaning of the requirement that the effective date be 
determined in accordance with facts found is that the 
disability rating must change to reflect the severity of the 
disability as shown by the facts from time to time.

The Board may only consider those factors that are included 
in the rating criteria provided by regulations for rating 
that disability.  To do otherwise would be error as a matter 
of law.  Massey v. Brown, 7 Vet. App. 204, 208 (1994); 
Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

The CAVC has held that a claimant may not be compensated 
twice for the same symptomatology as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.

The CAVC has acknowledged, however, that when a veteran has 
separate and distinct manifestations attributable to the same 
injury, he should be compensated under different diagnostic 
codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. 
Brown, 4 Vet. App. 225 (1993).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will 
be resolved in the appellant's favor.  38 C.F.R. § 4.3.


Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary or the Director, Compensation and Pension Service, 
upon field station submission, is authorized to approve on 
the basis of the criteria set forth in this paragraph an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities.  The governing norm in 
these exceptional cases is: 

A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked impairment with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2002).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the veteran.  38 U.S.C.A. § 5107 
(West 2002).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 


Specific Criteria for Hearing Loss

The Board notes that, effective June 11, 1999, some of the 
schedular rating provisions pertaining to the evaluation of 
hearing loss were amended. See 64 Fed. Reg. 25,202 (May 11, 
1999).  

Where the law or regulations governing a claim change while 
the claim is pending, the version most favorable to the 
veteran applies, absent congressional intent to the contrary. 
Karnas, supra; see also VAOPGCPREC 3-2000.

Under the regulations in effect prior to June 10, 1999, 
evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies of 1,000, 2,000, 3,000, and 4,000 Hertz.  To 
evaluate the degree of disability for bilateral service-
connected defective hearing, the rating schedule established 
11 auditory acuity levels designated from level I for 
essentially normal hearing through level XI for profound 
deafness.  38 C.F.R. § 4.85, Diagnostic Codes 6100-6110.

Under the regulations in effect from June 10, 1999, an 
examination for hearing impairment must be conducted by a 
state-licensed audiologist and must include a controlled 
speech discrimination test (Maryland CNC) and a puretone 
audiometry test.  Examinations are to be conducted without 
the use of hearing aids.  To evaluate the degree of 
disability from defective hearing, the rating schedule 
establishes 11 auditory acuity levels from Level I for 
essentially normal acuity through Level XI for profound 
deafness.  These are assigned based on a combination of the 
percent of speech discrimination and the puretone threshold 
average, as contained in a series of tables within the 
regulations.  The puretone threshold average is the sum of 
the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, 
divided by four.  38 C.F.R. § 4.85.

The revised regulatory provisions also provide two 
circumstances under which alternative tables can be employed.  
One is where the puretone thresholds in any four of the five 
frequencies of 500, 1,000, 2,000, 3,000 and 4,000 Hertz are 
55 decibels or greater.  The second was where puretone 
thresholds are 30 decibels or less at frequencies of 1,000 
Hertz and below, and are 70 decibels or more at 2,000 Hertz.  
See 38 C.F.R. § 4.86 (2002).



The Board notes that an assignment of disability ratings for 
hearing impairment are to be derived by the mechanical 
application of the Ratings Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).


Analysis

Applying the facts in this case to the criteria set forth 
above, the Board finds that a compensable rating for 
bilateral hearing loss is not appropriate under either the 
old or new regulations.

To accord every benefit of the doubt to the veteran, the 
Board has taken from the various audiological examinations 
the most severe findings in the record of speech recognition 
and pure tone threshold averages.  

The most severe findings include speech discrimination of 88 
percent bilaterally, a pure tone threshold average of 45 in 
the right ear, and a pure tone threshold average of 39 in the 
left ear.  

The only possible interpretation of these findings under both 
the old and new regulations is that the veteran's hearing 
loss is at no more than level II in both ears; therefore, a 
compensable rating is not warranted. 38 C.F.R. § 4.85, Code 
6100. 

The Board has also considered the provisions of 38 C.F.R. § 
4.85(g) and 4.86, but the results of the audiometric 
examinations of record clearly show that these provisions are 
not applicable in this case.  It is also noted that there is 
no other pertinent medical evidence of record that would 
entitle the veteran to a compensable rating for bilateral 
hearing loss.

In reaching this decision, the Board has considered the 
veteran's contentions regarding the severity of his hearing 
loss and the fact that he wears hearing aids and has been 
diagnosed with mild to moderate hearing loss.  While the 
Board finds the evidence and his statements to this effect to 
be credible, they do not provide sufficient evidence on which 
to award a higher rating for bilateral hearing loss because 
disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  See Lendenmann, supra.  In this case, the numeric 
designations correlate to a noncompensable disability rating.  
See 38 C.F.R. § 4.85, Tables VI-VII.

Based on current findings and a review of the entire evidence 
in the veteran's claims folder, it is the conclusion of the 
Board that his bilateral hearing loss does not rise to the 
level required for the assignment of a compensable schedular 
rating.

The Board notes that a progressive worsening of hearing loss, 
together with complaints of increased hearing loss, prompted 
development for findings more recent than those from the 
April 1998 examination.  The duty to assist, however, is not 
a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 
191-192 (1991).  In this regard, the December 2002 examiner 
made clear that the veteran failed to fully cooperate with 
the examination.  His malingering compromised the examination 
results, rendering them essentially useless.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit-of-
the-doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim.  See 
Gilbert, supra.

Extraschedular Consideration

The RO first provided the criteria to the veteran for 
extraschedular evaluation in the August 1997 SOC and 
considered them most recently when it issued its July 1998 
SSOC.  In June 2002, the veteran argued an increased 
evaluation was warranted under 38 C.F.R. § 3.321(b)(1) 
(2002).

The CAVC has held that the Board must only address referral 
under § 3.321(b)(1) when exceptional or unusual circumstances 
are present.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In exceptional cases where evaluations provided by the Rating 
Schedule are found to be inadequate, an extra-schedular 
evaluation may be assigned that is commensurate with the 
veteran's average earning capacity impairment due to the 
service-connected disability.  38 C.F.R. § 3.321(b)(1) 
(2002).

The governing norm in these exceptional cases is: A finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  

The Board is of the opinion that the veteran has not 
submitted evidence indicating that his bilateral hearing loss 
affects employability in ways not contemplated by the Rating 
Schedule, whose percentage ratings represent the average 
impairment in earning capacity.  38 C.F.R. § 4.1.

The veteran has not alleged and the competent evidence does 
not show that his disability has markedly interfered with 
employment or has required frequent periods of 
hospitalization.  His medical treatment history, for 
instance, shows he is conservatively treated on an outpatient 
basis and has never been hospitalized for his hearing loss.  
Recent examinations revealed minimal difficulty with 
discriminating average level conversation.   

Referral in this instance is therefore not warranted because 
the evidence does not indicate that the veteran's bilateral 
hearing loss has rendered his disability picture unusual or 
exceptional, markedly interfered with employment, or required 
frequent inpatient care as to render impractical the 
application of regular schedular standards.  


ORDER

Entitlement to a compensable evaluation for bilateral hearing 
loss is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

